                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

BC POWER, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-803-FtM-38NPM

STUART C. IRBY COMPANY,

                Defendant.
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. Because this

case involves questions of law or fact common to those Senior United States District

Judge John E. Steele decided in Stuart C. Irby Company v. BC Power, Inc., No. 2:16-cv-

211-29CM, the undersigned transfers this case to him, with his consent, for all further

proceedings under Middle District of Florida Local Rule 1.04.

        ORDERED:

        The Clerk is DIRECTED to transfer this case and all pending motions and

deadlines to Senior United States District Judge John E. Steele.

        DONE and ORDERED in Fort Myers, Florida this 15th day of January 2020.




Copies: All Parties of Record


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
